Case 9:19-cv-81069-WPD Document 75 Entered on FLSD Docket 06/17/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                    Case No. 9:19-cv-81069-DIMITROULEAS/MATTHEWMAN

  MATA CHORWADI, INC. D/B/A
  HOMING INN, KIRIT SHAH,
  and DIPIKA SHAH,                                                                    KJZ
          Plaintiffs,
                                                                            Jun 17, 2020
   vs.
                                                                                          West Palm Beach
  CITY OF BOYNTON BEACH,

        Defendant.
  ____________________________/

           ORDER DENYING DEFENDANT’S MOTION FOR SANCTIONS [DE 67]
         AND ORDER GRANTING DEFENSE COUNSEL’S ORE TENUS MOTION TO
                  COMPEL FURTHER DEPOSITION OF KIRIT SHAH

          THIS CAUSE is before the Court on Defendant’s Amended Motion to Compel, Continue

  Certain Pre-Trial Deadlines, and for Sanctions [DE 45], and Defendant’s ore tenus motion to

  compel a further deposition of Kirit Shah. This matter was referred to the undersigned by the

  Honorable William Dimitrouleas, United States District Judge. See DEs 38, 71.

     Judge Dimitrouleas ruled upon Defendant’s request to continue certain pre-trial deadlines and

  referred the remaining requests to the undersigned. See DE 71. Both Motions are fully briefed and

  otherwise are properly before the Court. The Court held a hearing via Zoom video teleconference

  (VTC) on June 15, 2020. At the hearing, counsel for both parties represented that the portion of

  the Motion seeking to compel discovery had been rendered moot by the production of all discovery

  sought. The sole remaining issues—Defendant’s request for the imposition of sanctions, and

  Defendant’s ore tenus motion to compel the further deposition of Kirit Shah—are now before the

  Court, and the matters are ripe for review.

                                                 1
Case 9:19-cv-81069-WPD Document 75 Entered on FLSD Docket 06/17/2020 Page 2 of 4



                                      I.      Motion for Sanctions

         On May 18, 2020, this Court entered a protective order stating that Plaintiffs’ financial

  documents including bank statements, profit/loss statements, and customer identification

  documents produced during the discovery process shall remain confidential while in Defendant’s

  custody or control, notwithstanding Defendant’s real or perceived obligations under the Florida

  Public Records law. [DE 60]. The Court ordered the production of those documents. Id.

         On May 28, 2020, Defendant filed a facially invalid motion to compel the financial

  documents, which did not comport with S.D.Fla.L.R. 7.1.A.3., which requires the moving party to

  certify that it has conferred, or made a reasonable effort to confer, with the parties affected in a

  good faith effort to resolve the dispute. On May 29, 2020, Plaintiffs filed a motion to stay their

  obligations under the protective order to produce the financial documents until the time for lodging

  objections to the undersigned’s protective order had passed—i.e., fourteen days from the date of

  the protective order. [DE 62]. This motion was based upon Plaintiffs’ fears that Defendant would

  object to the protective order, which could potentially render the financial documents susceptible

  to disclosure pursuant to the Florida Public Records Law. Id. On June 3, 2020, Defendant filed the

  present Motion, this time certifying that counsel had conferred on the issue. [DE 67].

         In the Motion, Defendant seeks sanctions stemming from Plaintiffs’ delay in complying

  with its obligations under the protective order to produce the financial documents. Defendant’s

  Motion claims that it was prejudiced by Plaintiffs’ delay, in that Defendant was not able to procure

  the services of an accountant-expert to evaluate the alleged damages evinced by Plaintiffs’

  financial documents. At the June 15, 2020 hearing, however, counsel for Defendant acknowledged

  that this prejudice was essentially cured by the extension of certain pre-trial deadlines by Judge




                                                   2
Case 9:19-cv-81069-WPD Document 75 Entered on FLSD Docket 06/17/2020 Page 3 of 4



  Dimitrouleas. See DE 71. 1 Defendant’s counsel stated that Defendant was now seeking only an

  award of attorney’s fees and costs.

             Upon review of the Motion, response, reply, the entire docket, and counsel’s arguments

  made at the June 15, 2020 hearing, the Court hereby Orders that the Motion for Sanctions [DE 67]

  is DENIED. The Court finds that the dispute stemmed from a lack of communication and conferral

  rather than a deliberate attempt to obstruct discovery. The Court also finds that under the facts of

  this case, an award of attorney’s fees and costs would be unjust.

             Counsel have displayed a troubling pattern of a lack of conferral in this case, and the Court

  finds such conferral would have obviated the need for the June 15, 2020 hearing, and this written

  order. Counsel are reminded, again, that they are under a continuing obligation regarding conferral

  and professionalism. See, e.g., DEs 42, 66, 71 (containing three separate instructions to counsel

  that they shall confer in good faith prior to filing discovery motions). This is now the fourth—and

  last—instruction to counsel regarding their obligation to conduct this case with professionalism.

                          II.     Ore Tenus Motion to Compel Deposition of Kirit Shah

             At the June 15, 2020 hearing, Defendant’s counsel orally raised an additional discovery

  dispute and both counsel advised that further motion practice was anticipated regarding this

  dispute. The dispute involves Defendant’s effort to take a second deposition of one of the Plaintiffs,

  Mr. Kirit Shah. In light of the rapidly approaching discovery cut-off date of June 26, 2020 [DE

  71], the Court took argument from the parties’ counsel at the June 15, 2020 hearing and ruled from

  the bench.

             The dispute is simple. When Defendant took the deposition of Plaintiff Kirit Shah,

  Defendant had not yet received all the financial documents which Plaintiffs were obligated to



  1
      Defendant’s counsel advised at the hearing that Defendant has now been able to retain such expert.

                                                             3
Case 9:19-cv-81069-WPD Document 75 Entered on FLSD Docket 06/17/2020 Page 4 of 4



  produce. At the end of the deposition, Defendant’s counsel stated her intent to take a continued

  deposition of Mr. Kirit Shah once those financial documents were fully produced. The Court notes

  that the financial documents are relevant to the issue of Plaintiffs’ claimed damages. Those further

  documents have now been produced and Defendant wants to take a further, limited deposition of

  Mr. Shah.

         Plaintiffs’ counsel objects to any further deposition of Mr. Kirit Shah. She argues that

  Defendant could have waited to take Mr. Shah’s deposition until after all financial documents were

  received, and that the rules do not permit a second deposition.

         As the Court ruled at the June 15, 2020 hearing, Defendant shall be entitled to take a

  continued deposition of Mr. Kirit Shah on or before June 26, 2020. The Court exercises its

  discretion to allow such continued deposition in the interest of justice and fairness to the parties.

  Now that Plaintiffs have produced all of their financial documents to Defendant, the deposition of

  Mr. Shah is due to be completed. Since this deposition is limited to the issue of damages and the

  financial documents which have been produced by Plaintiffs, the deposition should be of short

  duration. The Court orders that such deposition shall not exceed one hour.

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 17th day of June, 2020.


                                                        _________________________________
                                                        WILLIAM MATTHEWMAN
                                                        United States Magistrate Judge




                                                   4
